Exhibit 10.3

THIS AMENDMENT TO LOAN AGREEMENT, dated as of the 16th day of June, 2020 (this
“Amendment”), between BSV COLONIAL OWNER LLC, BSV LAMONTICELLO OWNER LLC AND BSV
WEST BROAD COMMONS LLC, each a Virginia limited liability company, BSV CRESTVIEW
SQUARE LLC AND BSV CORAL HILLS LLC, each a Maryland limited liability company,
and BSV DEKALB LLC, a Pennsylvania limited liability company (individually and
collectively, as the context may require, together with their permitted
successors and assigns, “Borrower”), and BIG REAL ESTATE FINANCE I, LLC, a
Delaware limited liability company (together with its successors and assigns,
“Lender” together with Borrower the “Parties”).

W I T N E S S E T H

WHEREAS, on December 27, 2019, Lender made a loan to Borrower, secured by the
Property, in the maximum principal amount of Sixty-Six Million Eight Hundred
Fifty Thousand and No/100 Dollars ($66,850,000.00) pursuant to that certain Loan
Agreement dated December 27, 2019 between Lender and Borrower (the “Loan
Agreement”);

WHEREAS, Borrower and Lender desire and intend by this Amendment, to amend and
modify the Loan Agreement as hereinafter provided;

NOW, THEREFORE, in consideration of the covenants set forth in this Amendment,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

1. Pursuant to the provisions of the Loan Agreement, Lender hereby consents to
the $2,428,000 Contribution (as defined in that certain side-letter agreement
from BIG BSP Investments, LLC and agreed to by Broad Street Operating
Partnership, L.P. (the “Side Letter Agreement”), dated as of the date hereof, a
copy of which is attached hereto as Exhibit A) in the aggregate amount of Two
Million Four Hundred Twenty-Eight Thousand and No/100 Dollars ($2,428,000.00)
pursuant to the terms of the Side Letter Agreement.

2. Intentionally Omitted.

3. Intentionally Omitted.

4. On the date hereof, Borrower shall deposit with Lender the sum of
$2,428,000.00 and Lender shall cause such amount to be transferred to a
Subaccount (the “Interest and Carry Subaccount”). On or about the date hereof,
Lender shall apply funds held in the Interest and Carry Subaccount to the
monthly Debt Service payment then due and payable for the month of May, 2020,
and the deposits into the Tax & Insurance Subaccount pursuant to Section 3.3 of
the Loan Agreement for the month of May, 2020. Thereafter, provided (i) no Event
of Default has occurred and is continuing, (ii) no Changeover Event (as such
term is defined in the Amended and Restated Operating Agreement of Broad Street
BIG First OP LLC) has occurred and is continuing and (iii) no distributions to
the members of Borrower or Broad Street BIG First OP LLC have been, and no
distributions shall be, made except in accordance with the terms and conditions
of Section IV of the Amended and Restated Operating Agreement of Broad Street
BIG First OP LLC, within five (5) days after receiving a written notice from
Borrower (such fifth day, a “Disbursement Date”) advising Lender of an actual
shortfall in Net Operating

 

1



--------------------------------------------------------------------------------

Income for the purpose of paying, in the following order of priority, (i) the
monthly Debt Service payment then due and payable and (ii) the deposit into the
Tax & Insurance Subaccount pursuant to Section 3.3 of the Loan Agreement
(clauses (i) and (ii) hereof, collectively, “Qualified Disbursements”), Lender
shall apply funds held in the Interest and Carry Subaccount to the Qualified
Disbursements due on the immediately following Payment Date, but only to the
extent that Net Operating Income is not sufficient to pay same, and provided
that Lender’s failure to do so shall not relieve Borrower of its obligation to
make said payments. Notwithstanding anything contained herein to the contrary,
the amount disbursed from the Interest and Carry Subaccount on the applicable
Disbursement Date shall be the amount requested by Borrower, not to exceed the
lesser of (i) the actual shortfall in Net Operating Income in the calendar month
immediately preceding the subject Disbursement Date for the purpose of paying,
in full (but only to the extent that Net Operating Income is not sufficient to
pay same), the Qualified Disbursements then due and payable and (ii)
$404,667.00. Borrower acknowledges that Lender has no obligation to disburse
more than the remaining balance of funds on deposit in the Interest and Carry
Subaccount if such amount is less than the full payment requested, and that
Lender has no obligation to disburse amounts more than once in each calendar
month.

5. Section 10.1 of the Loan Agreement shall be amended by:

 

  i.

removing “or” at the end of sub-clause (v);

 

  ii.

removing the “.” at the end of sub-clause (w) and substituting “; or” therefor;
and

 

  iii.

adding a new sub-clauses (x) and (y) as follows:

“(x) the failure of Borrower to obtain the prior written consent of Lender with
respect to any Transfer of the Property or repayment of the Loan that does not
result in redemption in full of the Debt and $2,428,000 Contribution; and

(y) the failure of Borrower to make distributions in accordance with the
organizational documents governing such entities upon a capital event.”

6. Borrower and Guarantor hereby acknowledge that:

 

  i.

for the purpose of determining “Borrower’s Recourse Liabilities” pursuant to
Section 10.1 of the Loan Agreement, the actual loss, damage, cost, expense,
liability, claim or other obligation incurred by Lender shall include any actual
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender with respect to any part of the $2,428,000 Contribution as a result of
the particular event in sub-clauses (a) through (y) of Section 10.1 of the Loan
Agreements which triggered a Borrower Recourse Liability; and

 

  ii.

if the Debt becomes full recourse to Borrower as a result of a “Springing
Recourse Event” pursuant to Section 10.1 of the Loan Agreement, then in such
event for the purposes of such Section the term “Debt” shall include all amounts
owed to Lender with respect to the $2,428,000 Contribution.

 

2



--------------------------------------------------------------------------------

7. The Parties and the Guarantor, by execution of the joinder to this Amendment,
hereby represent and warrant to each other that the Loan Documents constitute
valid and legally binding obligations of the Parties and Guarantor and are
enforceable as set forth therein in accordance with their terms. There are no
modifications, verbal or written, to the Loan Documents other than those, if
any, described herein. Borrower and Guarantor, by their execution of this
Amendment, waive and release all defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever which have accrued as of the
date hereof against Lender, and each of Lender’s predecessors in interest, and
each and all of their respective past and present partners, members, officers,
directors, certificate holders, employees, agents, contractors, representatives,
participants and heirs and each and all of the successors and assigns of each of
the foregoing (collectively, “Lender Parties”) with respect to (i) the Loan,
(ii) the Loan Documents, (iii) the Debt, or (iv) the Real Property.

8. In consideration of Lender’s agreement to the terms of this Amendment,
Borrower and Guarantor, by execution of the joinder to this Amendment, on behalf
of themselves and their partners and members and each of their respective heirs,
successors and assigns, remise, release, acquit, satisfy and forever discharge
all of the Lender Parties, from any and all manner of liabilities, expenses,
damages, judgments, executions, actions, claims, demands and causes of action of
any nature whatsoever, at law or in equity, known or unknown, either now accrued
or subsequently maturing, which any of them now has or hereafter can, shall or
may have by reason of any matter, cause or thing, from the beginning of the
world to and including the date of this Amendment, including, without
limitation, matters arising out of or relating to (a) the Loan, (b) the Loan
Documents, (c) the Debt, (d) the Property, and (e) any other agreement or
transaction between Borrower and/or Guarantor and any of the Lender Parties
concerning matters arising out of or relating to the items set forth in
subsections (a)—(d) above. Borrower and Guarantor, by execution of the joinder
to this Amendment, on behalf of themselves and their partners and members and
each of their respective heirs, successors and assigns, covenant and agree never
to institute or cause to be instituted or continue prosecution of any suit or
other form of action or proceeding of any kind or nature whatsoever against any
of Lender Parties by reason of or in connection with any of the foregoing
matters, claims or causes of action.

9. Borrower hereby agrees to reimburse Lender for its legal fees with respect to
this Amendment in the sum of $7,500.00.

10. Other than as specifically set forth herein, the Loan Agreement remains
unmodified and is hereby ratified and remains in full force and effect.

11. This Amendment may be executed on one or more counterparts each of which
when so executed and delivered shall be deemed an original, but all of which
when taken together shall constitute but one and the same instrument.

12. Capitalized terms and Section references used but not otherwise defined
herein shall have the meanings ascribed to them in the Loan Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER: BIG REAL ESTATE FINANCE I, LLC, a Delaware limited liability company By:
  /s/ Richard Cadigan Name:   Richard Cadigan Title:   Authorized Signatory

 

4



--------------------------------------------------------------------------------

Borrower Signature Page to Amendment to Loan Agreement

 

BORROWER: BSV COLONIAL OWNER LLC, BSV LAMONTICELLO OWNER LLC, BSV WEST BROAD
COMMONS LLC, each a Virginia limited liability company BSV CRESTVIEW SQUARE LLC,
BSV CORAL HILLS LLC, each a Maryland limited liability company BSV DEKALB LLC, a
Pennsylvania limited liability company By:   /s/ Michael Z. Jacoby Name:  
Michael Z. Jacoby Title:   Chief Executive Officer

 

5



--------------------------------------------------------------------------------

MICHAEL Z. JACOBY, THOMAS M. YOCKEY and BROAD STREET REALTY, INC., as
Guarantors, hereby consent to the aforesaid Amendment to Loan Agreement.

 

GUARANTOR: /s/ Michael Z. Jacoby Michael Z. Jacoby, individually

 

/s/ Thomas M. Yockey Thomas M. Yockey, individually

 

BROAD STREET REALTY, INC., a Delaware corporation By:   /s/ Michael Z. Jacoby
Name:   Michael Z. Jacoby Title:   Chief Executive Officer

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Side Letter Agreement

(attached)